Name: 93/313/EEC: Commission Decision of 18 December 1991 on the establishment of the Community support framework for Community structural assistance in the areas eligible for Objective 2 in western Scotland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  regions of EU Member States;  regions and regional policy;  EU finance
 Date Published: 1993-05-24

 Avis juridique important|31993D031393/313/EEC: Commission Decision of 18 December 1991 on the establishment of the Community support framework for Community structural assistance in the areas eligible for Objective 2 in western Scotland (Only the English text is authentic) Official Journal L 126 , 24/05/1993 P. 0105 - 0106<{COM}>COMMISSION DECISION of 18 December 1991 on the establishment of the Community support framework for Community structural assistance in the areas eligible for Objective 2 in western Scotland (Only the English text is authentic)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), and in particular Article 9 (9) thereof, Whereas, in accordance with Article 9 (9) of Regulation (EEC) No 2052/88, the Commission, on the basis of the regional and social conversion plans submitted by the Member States, shall establish, through partnership and in agreement with the Member State concerned, the Community support frameworks for Community structural operations; Whereas, in accordance with the second paragraph of that provision, Community support frameworks shall cover in particular the priorities, the forms of assistance, the indicative financing plan, with details of the amount of assistance and its source, and the duration of the assistance; Whereas Title III, Article 8 et seq. of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other financial instruments (2) sets out the conditions for the preparation and implementation of Community support frameworks; Whereas the Commission adopted with Decision 89/288/EEC (3) an initial list of the regions eligible for Objective 2; whereas this list was completed by Commission Decision 90/400/EEC (4) to take account of the decision on the Rechar Community initiative of 17 December 1989 (5); whereas the Commission decided on 30 April 1991 to maintain the list thus completed for 1992 and 1993; Whereas the United Kingdom submitted to the Commission on 30 July 1991 the plan referred to in Article 9 (8) of Regulation (EEC) 2052/88 in respect of the areas eligible for Objective 2 in western Scotland; Whereas the plans submitted by the Member State include a description of the main priorities selected and an indication of the use to be made of assistance under the European Regional Development Fund (ERDF), the European Social Fund (ESF), and the European Investment Bank (EIB) and the other financial instruments in implementing the plans; Whereas in accordance with Article 9 (9) of Regulation (EEC) No 2052/88 the Commission adopted on 20 December 1989 the Community support framework for the region of western Scotland for the period 1989 to 1991; whereas the present Community support framework constitutes the second phase of Community assistance to this area; Whereas this Community support framework has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Regulation (EEC) No 2052/88; Whereas the EIB has also been involved in the preparation of the Community support frameworks in accordance with Article 8 of Regulation (EEC) No 4253/88; whereas it has declared its readiness to help implement these frameworks on the basis of the estimated loan arrangements indicated in this Decision and in accordance with the provisions of its Statute; Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of these frameworks in accordance with the specific provisions governing them; Whereas this Decision is consistent with the opinion of the Advisory Committee on the Development and Conversion of Regions and of the European Social Fund Committee; Whereas, in accordance with Article 10 (2) of Regulation (EEC) No 4253/88, this Decision is to be sent as a Declaration of Intent to the Member State; Whereas, in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88, the budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of subsequent Commission decisions approving the operations concerned, HAS ADOPTED THIS DECISION: Article 1 The Community support framework for Community structural assistance in the areas eligible for Objective 2 in western Scotland, covering the period 1 January 1992 to 31 December 1993, is hereby approved. The Commission declares that it intends to contribute to the implementation of this Community support framework in accordance with the detailed provisions thereof and in compliance with the rules governing the Structural Funds and the guidelines relating to them. Article 2 The Community support framework shall include the following essential information: (a) a statement of the priorities for joint action: - improving facilities for the development of productive activities, - improvements in road, rail and public transport facilities in order to facilitate business development and tourism, - assistance for the development of small and medium-sized enterprises, - improving the image and attractiveness of the region, - the development of tourism, - support for research and development and vocational training; (b) an outline of the forms of assistance to be provided, primarily in the form of operational programmes; (c) an indicative financing plan specifying, at constant 1992 prices, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, and, in addition, of existing multiannual national initiatives, that is ECU 524,2 million for the whole period, together with the financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: ERDF ECU 136,7 million ESF ECU 37,3 million Total for Structural Funds ECU 174,0 million. The resultant national financing requirement, that is approximately ECU 219,9 million for the public sector and ECU 130,3 million for the private sector, may be partially covered by Community loans from the European Investment Bank and the other lending instruments. Article 3 This Declaration of Intent is addressed to the United Kingdom. Done at Brussels, 18 December 1991. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 185, 15. 7. 1988, p. 9.(2) OJ No L 374, 31. 12. 1988, p. 1.(3) OJ No L 112, 25. 4. 1989, p. 19.(4) OJ No L 206, 4. 8. 1990, p. 26.(5) OJ No C 20, 27. 1. 1990, p. 3.